Title: To George Washington from Major General Philemon Dickinson, 15 September 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Trenton 15th September 1777

I received your Excellency’s Letter last Night, & you may be assured of my utmost exertions to check the Enemy’s progress in this State—It will not be in my Power, to give them much Opposition for several Days, as our Troops had just before this alarm, received Orders to march for Philadelphia, not a single moment shall be lost; after giving the necessary Orders, I shall instantly go on towards Elizabeth Town.
The Enemy have several Field pieces, we have not one—the necessity I am under, of sending to Philada for Ammunition, occasions a little delay, but the men shall march on with the small quantity they have.

I am this moment informed, that Gen: Clinton has landed with the Troops from Staten Island, tis Tory news, but came to me in a secret way, it wants confirmation. A few Days ago, a Number of disaffected Persons in this State embodied themselves, with a Design of joining the Enemy, I immediately sent orders to have them apprehended, & by the activity & vigilance of our Militia, they have secured about forty of them, had dispersed the whole & were in pursuit of them, their Numbers amounted to near Ninety—they were about one half armed, & made some little resistance—Tis rather unlucky, that a number of Officers, belonging to the new Levies who were taken upon Staten Island, should be sent at this time thro’ this part of the State, to Peeks Kill, the fact is true.
I did not know your Excellency was at Philadelphia when I wrote to Congress, was the reason of my not writing to you. I have the honor to be, Your Excellency’s Most Ot Sert

Philemon Dickinson


P.S. My Express this moment arrived from near Elizabeth Town, tis said Gen: Clinton is certainly in Jersey. Our Militia are very anxious to march to the Eastward, as they think the Enemy intend, to attempt a March thro this State—I shall keep your Excellency regularly advised.

